IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-61,446-03 AND WR-61,446-04


EX PARTE NOE GRANILLO





HABEAS CORPUS APPLICATIONS
CAUSE NOS. F87-78541-KN AND F87-78542-KN
IN THE 195TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY


	Per curiam



O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of the offenses of 
aggravated assault and received concurrent sentences of imprisonment for sixteen (16) years.
	Applicant contends that his parole was revoked in violation of due process because expunged
arrest records were used as evidence against him and he was coerced into waiving the preliminary
and final revocation hearings by his parole officer's false promise that he would be released if he
would sign the waiver.  Applicant further contends that as a result of the invalid revocation, he is
now being held in custody beyond his maximum discharge date.  On July 11, 2006, the State filed
responses in the district court requesting that the district court issue orders designating issues. 
Thereafter the district clerk forwarded the habeas records.  It appears that the habeas records have
been forwarded to this Court prematurely.  We remand these applications to Dallas County to allow
the trial judge to enter findings of fact and conclusions of law and complete the records.
 These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of
the order granting the continuance shall be sent to this Court.  Supplemental transcripts containing
all affidavits and interrogatories or the transcription of the court reporter's notes from any hearing
or deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 



Filed:   January 10, 2007
Do not publish